ITEMID: 001-102750
LANGUAGEISOCODE: ENG
RESPONDENT: SRB
BRANCH: ADMISSIBILITY
DATE: 2010
DOCNAME: SIMIC v. SERBIA
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Sajó;Kristina Pardalos
TEXT: The applicants, Mr Žarko Simić (“the first applicant”), Mr Vid Malešević (“the second applicant”) and Ms Smiljka Malešević (“the third applicant”) are all Serbian citizens who were born in 1958, 1935 and 1938, respectively. The first applicant lives in Kragujevac and was represented before the Court by Mr M. Ribarić, a lawyer practising in the same town. The other two applicants live in Paris and were represented before the Court by Mr W. Bourdon, a lawyer practising in the same town. The Government of Serbia (“the Government”) were represented by their Agent, Mr S. Carić.
The facts of the case, as submitted by the parties, may be summarised as follows.
Following the financial collapse of numerous banks in Serbia, in 1998 and 2002 the respondent State adopted specific legislation accepting to convert the foreign currency deposits in these banks, including the banks here at issue, into a public debt and then went on to set the time-frame (2016) and the amounts, including interest, to be paid back to their former clients. This legislation, inter alia, also explicitly provided that Serbian citizens living abroad, i.e. those living outside of the territory of the former Socialist Federal Republic of Yugoslavia, were also entitled to benefit from it.
On 1 March 1987 the applicant’s father deposited an unspecified amount of German Marks for a fixed period of time with the Jugobanka - Kragujevac, the interest rate having been stipulated at 7.25% annually.
It would appear that by 1 April 1992 the applicant’s father had a total of 41,900 German Marks on the account in question.
After the expiration of the fixed-period deposit contract, in 1993 the bank appears to have refused to release his funds or even to apply the interest rate initially stipulated.
On an unspecified date thereafter, the applicant’s father died and the applicant became his sole successor.
Just like his father, however, the applicant was unable to withdraw or otherwise freely use his foreign currency savings.
On 16 June 2003 the applicant had 26,887.49 Euros converted into Government bonds, having in the meantime been paid back a total of 3,978 Euros in accordance with the said legislation.
There is no information that the applicant had received any payments thereafter.
By the late 1990s the second applicant had a total of 143,000 Swiss Francs, 53,000 German Marks, and 39,000 French Francs deposited for a fixed period of time with the Privredna Bank Beograd AD, the interest rate having initially been stipulated at 11% annually. By the same time, the third applicant had deposited a total of 42,000 French Francs for a fixed period of time with the Privredna Bank Beograd AD, the interest rate having initially been stipulated at 12.5% annually.
On an unspecified date thereafter the bank in question refused to release the applicants’ funds or even to apply the interest rate stipulated.
It would appear that, following the adoption of the relevant legislation, the first applicant converted his foreign currency savings deposited in two other banks into public debt in August 2003. However, none of the applicants requested the conversion of the foreign currency savings deposited with the Privredna Bank Beograd AD.
The relevant domestic law is set out in the Court’s decision of Šekerović v. Serbia (dec.), no. 32472/03, 4 January 2006, at sections B.1 and B.2.
